PER CURIAM.
Substantial evidence being found in the record to support the decision and order of the National Labor Relations Board, the petition for enforcement of the order of the Board is allowed as prayed, except that, at the request and by consent of the Board, its order is modified by eliminating from paragraph 2(b) the requirement that the respondent shall pay to public work relief agencies sums earned by the discharged employees on work relief projects. In all other respects, the order of the National Labor Relations Board is sustained.